DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Ha (KR10-2016-0109021, translation of  ISR used as translation for this reference)  in view  of Otaki  (US2002-0044287 A1).
Regarding claim 1, Ha, which is closest to the invention as set forth in claim 1, discloses a display unit (10) which generates a virtual image (see claim 1 and figure 2 of Ha), a transparent visual field port 
	Otaki, in the same field of endeavor discloses  A point diffraction interferometer which measures a profile irregularity of a surface to be measured by, irradiating light irradiated from a light source to a pinhole mirror via a collective optical system, irradiating a part of the light diffracted from a pinhole provided in the pinhole mirror to said surface to be measured as a luminous flux for measurement, making said luminous flux for measurement reflected by the surface to be measured interfere with a reference luminous flux which is another part of light diffracted from said pinhole, and detecting the state of an interference fringe caused by the interference (Claim 1 of Otaki) in order to reduce the aberration in the collective lens, reduced the amount  polarized light and to control the reflected phase difference for significantly improved optical system.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date and modify the invention of Ha wherein the pin holes as claimed in order to reduce the aberration in the collective lens, reduced the amount  polarized light and to control the reflected phase difference for significantly improved optical system as disclosed by Otaki.
Regarding claims 2-6, Ha does not explicitly disclose the limitations as stated.   However the examiner notes the additional technical features of claims 2-6 amount to general technical matters which could be easily achieved through a simple design change to the transparent visual field portion (32) (see claim 1 and figure 2 of Ha), and the feature of adjusting a focus with a pinhole effect by forming a micro-mirror unit having a smaller size than the pupil of the human eye, as disclosed in Ha (see paragraphs [0020] and [0021] of Ha).
Therefore it would have been obvious to one of ordinary skill in the art before the to further modify the optical device of Ha ss in the limitations set forth in claims 2-6, in order to provide a real life and virtual video simultaneously in augmented reality.
Regarding claims 7-8, Ha discloses  a plurality of micro-mirror units (20, 20') are provided, disclosed in Ha (see claim 9 and figure 4 of Ha). It is noted that the limitations of claim 7-8 involve arranging these pin-holes in lattice or other arrangement. Depending on the  desired image to be displayed, one would have to take in many aspects of the design , so whether lattice, light shielding, or other arrangement is a matter of design choice.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify optical device of Ha wherein claimed in the limitations of 7-8,  since matters of design choice requires only routine skill in the art.
	Regarding claims 9-10, Ha discloses plurality of micro-mirror units (20, 20') for reflecting a virtual image to thus enable the virtual image to reach user's eyes, disclosed in Ha (see claims 1 and 9 and figure 4 of Ha). The additional features require only simple adjustment that lies within the skillset of one of ordinary skill.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify optical device of Ha to modify  in the manner as requested, since that which is known requires only routine skill in the art.
Regarding claim 11, this claim amounts to a general technical matter which could be easily achieved through a simple design change to the optical device using a mirror having a pinhole formed therein, disclosed in  Otaki (see claim 1 of Otaki); the reasoning being the same as what is noted in claim 1.
Regarding claim 12, Ha does not explicitly disclose  the features of claim 12. However it is noted by the additional technical feature of claim 12 amounts to a general technical matter which could be easily achieved through a simple design change to the transparent visual field portion (32) disclosed to arrive at the claimed limitation.	
Regarding claim 13,  Ha discloses  that  could be utilized a frame unit (30) disclosed in Dl
(see claim 1 and figure 2 of Dl) (claim limitation considered satisfied)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879